Citation Nr: 1422180	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-28 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an effective date earlier than June 2, 1994, for the award of service connection for chronic fatigue syndrome (CFS) and fibromyalgia, and the award of a total disability rating based upon individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the United States Army National Guard from February 18, 1987, to July 2, 1987, and from late July 1987 to early August 1987.  It also appears that he had subsequent Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which found clear and unmistakable error in a February 2006 rating decision and assigned earlier effective date of June 2, 1994, for the award of service connection for CFS and fibromyalgia, and the award of a TDIU. 


FINDINGS OF FACT

1.  The Veteran's initial application for entitlement to service connection for various muscle aches, joint pain and fatigue, subsequently diagnosed as chronic fatigue syndrome and fibromyalgia, was received by VA on June 2, 1994.  An informal application for a TDIU was received by VA in 2001.

2.  In an October 2011 rating decision, the RO granted an effective date of June 2, 1994, for the award of service connection for chronic fatigue syndrome and fibromyalgia, the date of receipt of the application for service connection for symptoms subsequently diagnosed chronic fatigue syndrome and fibromyalgia.  That rating decision also assigned an effective date of June 2, 1994, for the award of a TDIU.

3.  There were no pending claims for service connection for chronic fatigue syndrome, fibromyalgia, or a TDIU prior to June 2, 1994.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 2, 1994, for the award of service connection for chronic fatigue syndrome and fibromyalgia, have not been met.  38 U.S.C.A. §§ 5101, 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).

2.  The criteria for an effective date earlier than June 2, 1994, for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 5101, 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

With respect to the claim for an earlier effective date, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  Mason v. Principi, 16 Vet. App. 129 (2002).  In any event, the appeal turns on evidence already contained in the claims file, and 
the Veteran does not contend otherwise.  The Veteran has been accorded the opportunity to present evidence and argument, to include during a hearing, and he has done so.  The facts alleged as proving his claim pertain to evidence already in the file.  The Board concludes that no reasonable possibility exists that any further notice or assistance would aid him in substantiating his appeal.  See 38 U.S.C.A. § 5103A West 2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2013).

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and he testified as to why he believed an earlier effective date was warranted.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.


Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West Supp. 2013); 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a) (2013).

Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2013).  However, if a claim is received within one year from the date of discharge or release from active service, the effective date of an award for disability compensation to a veteran shall be the day following the date of discharge or release or date entitlement arose.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2013); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

The Veteran essentially contends that his chronic fatigue syndrome and fibromyalgia were caused by service and therefore, he is entitled to an earlier effective date in 1987, when he served on active duty service.  More specifically, in numerous written statements, including one dated in May 2010, and in testimony before the Board, he asserts that his disabilities were caused by vaccinations in service and thus he is entitled to an effective date in February or July 1987, when he entered onto active duty and was administered vaccinations.  Further, as he asserts that those disabilities have rendered him unemployable since service, he contends that he is entitled to an earlier effective date for a TDIU.  The Board also observes that in a December 2001 written statement, the Veteran appears to set forth a theory of entitlement to an earlier effective date based on presumptive service connection.

The Board finds that the Veteran's contentions are without merit.  The Veteran does not contend, and the evidence of record does not reflect, that he ever submitted a claim for service connection for chronic fatigue syndrome or fibromyalgia before June 2, 1994.  On the contrary, prior to June 2, 1994, while the Veteran advanced contentions relating to claims for other specific disabilities, including the right knee, left knee, and right ankle, he did not assert entitlement to service connection for chronic fatigue syndrome or fibromyalgia.  Furthermore, to the extent that the Veteran did file earlier claims for service connection for various disabilities, those claims were based upon specific injury (lifting work injuries to the back/shoulder in 1984 and 1989, in-service knee injury in 1987, and an automobile accident in February 1994), and/or specifically diagnosed disabilities, including tendonitis, meniscal injury, probable chondromalacia patellae, a nerve blockage in the 
back, scapular strain, and "military neck."  Most probative is the June 1994 communication from the Veteran in which he explicitly separated a claim for "various muscle aches, joint pain and fatigue" from his claim for neck, thoracic spine, and hip disabilities, thus demonstrating his own belief that, at that time, he was filing a new and separate claim for symptoms subsequently diagnosed as chronic fatigue syndrome or fibromyalgia.  

The Board also notes that the Veteran submitted VA medical treatment records dated in August and September 1992 which show that he sought VA treatment for symptoms he believed to be related to "Desert Storm syndrome," including joint pain, fatigue, hair loss, and a skin rash.  While those records were not associated with the Veteran's claim until after he filed his June 1994 claim for service connection, they are considered to be in VA's constructive possession upon creation.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Nonetheless, there is nothing within these records that shows intent to apply for VA disability benefits for chronic fatigue syndrome and/or fibromyalgia.  Thus, those records cannot serve as an informal claim for service connection.  38 C.F.R. § 3.155; see also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek [disability benefits].")  

Similarly, while the Veteran has submitted private records that pre-date his June 1994 claim, including an October 1989 treatment record showing a diagnosis of myofascial pain fibromyalgia, they were not received prior to June 2, 1994, and they do not evidence an intent to apply for VA benefits.  Indeed, prior to June 2, 1994, the Veteran had demonstrated actual knowledge of how to file a claim for VA benefits, as he had already filed claims for service connection for various disabilities.  And despite evidence that he sought treatment for "Gulf War syndrome" symptoms prior to June 1994, and was aware of the fibromyalgia diagnosis as early as 1989, he did not file a formal claim for those symptoms, nor did he submit any informal communication expressing an intent to apply for service connection for any related disability, including chronic fatigue syndrome or fibromyalgia prior to June 2, 1994.  Thus, there were no formal or informal claims for those disabilities pending on June 2, 1994, when the Veteran's separate claim for "various muscle aches, joint pain and fatigue" was received by VA.

While the Veteran has also contended in statements of record, including a December 2001 statement, that he is entitled to an earlier effective date based on presumptive service connection because his disabilities "originated while...in service," that contention also has no merit.  Notwithstanding the fact that presumptive service connection was not warranted here, even if arguendo it was, the effective date for a grant of service connection on even a presumptive basis is still the later of the date of receipt of the claim or the date entitlement arose.  38 C.F.R. § 3.400 (2013).  Because here, the date of receipt of the Veteran's claim for service connection for symptoms subsequently diagnosed as chronic fatigue syndrome and fibromyalgia is June 2, 1994, an effective date earlier than June 2, 1994, for a grant of service connection for chronic fatigue syndrome and fibromyalgia is denied.  38 C.F.R. § 3.400 (2013).

Regarding TDIU, despite the Veteran's assertions throughout the record, including in statements dated in April 2008 and March 2009, that he has not been gainfully employed since service or 1989 (and despite evidence to the contrary), he has been awarded the earliest effective date possible for a TDIU in the instant case, which is the effective date of service connection for the disabilities that the RO has determined render him unemployable.  Prior to June 2, 1994, service connection was not in effect for fibromyalgia and chronic fatigue syndrome, but rather, only for a right knee disability rated as 10 percent disabling.  Thus, the Veteran did not even meet the schedular criteria for a TDIU prior to June 2, 1994, as 38 C.F.R. §§ 3.340, 3.341, 4.16.  

Regardless, the Veteran did not file a claim of entitlement to a TDIU prior to June 2, 1994 (or in fact, prior to 2001), nor did the Veteran submit evidence of unemployability in connection with a pending claim for increased rating for a service-connected disability that remained pending prior to that date.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  An increased rating for the sole service-connected disability was finally denied by the Board in a February 1990 decision, and no subsequent claim for an increase was filed prior to June 2, 1994.  While, prior to that date, the Veteran did submit a March 1992 decision documenting that he applied for Social Security Administration (SSA) disability benefits, that evidence was submitted in support of applications to reopen claims for service connection for left knee and right ankle disabilities, which were denied by the Board (and affirmed by the Court); it was not submitted with a pending claim for increased rating for a service-connected disability.  Further, as that document does not express an intent to claim a TDIU, it cannot serve as an informal claim for a TDIU.  38 C.F.R. § 3.155.  

To the extent that additional SSA records dated in 1991 and 1992 show that the Veteran asserted that he was disabled due to various disabilities, notwithstanding the fact that they do not evidence an intent to file for VA benefits or that the Veteran was unemployable due to service-connected disability, those records were not received until after June 2, 1994, and cannot serve as a basis for an earlier effective date.  Interestingly, the March 1992 SSA decision and associated medical records submitted show that the Veteran claimed that he was disabled due to a combination of disabilities, which included the right knee disability, but that the Veteran was found not disabled by the SSA.  

The Board thus concludes that there was no formal claim for TDIU prior to June 2, 1994, and no claim for TDIU may reasonably be inferred from any statement from the Veteran or from the clinical evidence of record prior to June 2, 1994.  

In sum, the record presents no legal basis for assignment of an effective date for the award of service connection for chronic fatigue syndrome, fibromyalgia, or a TDIU prior to June 2, 1994.  In this regard, the Board emphasizes that the law and regulations governing effective dates are very specific and the Board is bound by them.  In reaching this determination, there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107.  The claim for an effective date prior to June 2, 1994, for chronic fatigue syndrome, fibromyalgia, and a TDIU must be denied. 


ORDER

An effective date earlier than June 2, 1994, for the award of service connection for chronic fatigue syndrome and fibromyalgia, is denied.

An effective date earlier than June 2, 1994, for the grant of a TDIU, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


